DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/22/2021 has been entered.
 
Election/Restrictions
Claims 8-24, 28-30 allowable. The restriction requirement between species A-G, as set forth in the Office action mailed on 10/03/2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of species F is withdrawn.  Claim 14, directed to species F no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Anders Fernstrom on 11/09/2021. Applicant agreed to amend the claim language to overcome the prior art rejection and distinctly claim the inventive subject matter. 

The application has been amended as follows: 
Claim 14 was amended as follows:
14.	The system of claim 17, wherein:
the analyte-sensing dye is a first analyte-sensing dye configured to emit a first analyte-dependent optical signal in the presence of a first analyte; and
the analyte-dependent optical signal is a first analyte-dependent optical signal having a first analyte-dependent spectrum, the system further comprising:
	a second analyte-sensing dye configured to emit a second analyte-dependent optical signal in the presence of a second analyte, the second analyte-dependent 
Claim 17 was amended as follows:
17.	A system, comprising:
	a sensor, including:
		an analyte-sensing dye configured to emit an analyte-dependent optical signal in the presence of an analyte, the analyte-dependent optical signal having an analyte-dependent spectrum and a first duration; and
		a reference dye configured to emit an analyte-independent optical signal having an analyte-independent spectrum and a second duration, the analyte-dependent spectrum and the analyte-independent spectrum overlapping, the second duration exceeding the first duration; and
	a reader, including:
		a light source configured to emit an illumination signal configured to excite the analyte-sensing dye and the reference dye, the analyte-sensing dye and the reference dye configured to emit the analyte-dependent optical signal and the analyte-independent optical signal, respectively, in response to being excited by the illumination signal; 
		a detector configured to detect the analyte-dependent optical signal and the analyte-independent optical signal; [[and]]
an amplifier having variable gain, the amplifier configured to process a signal received during a first time period that is associated with the analyte-dependent optical signal with a first gain to produce a first processed signal, the amplifier configured to process a signal received during a second time period that is associated with the analyte-independent signal with a second gain different from the first gain to produce a second processed signal, the second time period being after the first time period; and 
a processor configured to determine at least one of a concentration or a quantity of the analyte based on a ratio of the first processed signal and the second processed signal.


21.	The system of claim 17, wherein:
the sensor is configured to be implanted in tissue of a body; and
the reader is configured to be disposed outside the body, the sensor and the reader not being physically coupled.
Claim 24 was amended as follows:
24.	A method, comprising:
	illuminating a sensor with an illumination signal to simultaneously excite an analyte-dependent dye and an analyte-independent dye such that the analyte-dependent dye emits an analyte-dependent optical signal having a first duration simultaneously with the analyte-independent dye emitting an analyte-independent optical signal having a second duration longer than the first duration, a spectrum of the analyte-independent optical signal overlapping a spectrum of the analyte-dependent optical signal; 
	detecting the analyte-dependent optical signal during a first time period; 
	processing a signal associated with the analyte-dependent optical signal with an amplifier at a first gain;
	detecting an analyte-independent optical signal during a second time period after the first time period; 
	processing a signal associated with the analyte-independent optical signal with the amplifier at a second gain higher than the first gain; and
	determining at least one of a quantity or a concentration of an analyte based on a ratio of the signal associated with the analyte-dependent optical signal processed with the first gain and the signal associated with the analyte-independent optical signal processed with the second gain.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: While Klimant discloses illuminating a sensor with an illumination signal to simultaneously excite an  simultaneously with the analyte-independent dye emitting an analyte-independent optical signal having a second duration longer than the first duration, a spectrum of the analyte-independent optical signal overlapping a spectrum of the analyte-dependent optical signal,  detecting the analyte-dependent optical signal during a first time period, and processing a signal associated with the analyte-dependent optical signal with an amplifier at a first gain, Klimant fails to disclose detecting an analyte-independent optical signal during a second time period after the first time period, processing a signal associated with the analyte-independent optical signal with the amplifier at a second gain higher than the first gain, and determining at least one of a quantity or a concentration of an analyte based on a ratio of the signal associated with the analyte-dependent optical signal processed with the first gain and the signal associated with the analyte-independent optical signal processed with the second gain, in combination with remaining claimed features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJAN FARDANESH whose telephone number is (571)270-5508. The examiner can normally be reached Monday-Friday 9:00-17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARJAN FARDANESH/Examiner, Art Unit 3791